FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2010 Commission File Number 333-101591 GERDAU AMERISTEEL CORPORATION 4221 W. Boy Scout Blvd., Suite 600 Tampa, Florida 33607 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXHIBIT LIST Exhibit Description News ReleasedatedAugust 27, 2010- GERDAU AMERISTEEL OBTAINS FINAL ORDER FOR PLAN OF ARRANGEMENT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 27, 2010 GERDAU AMERISTEEL CORPORATION By: /s/ Robert E. Lewis Name: Robert E. Lewis Title: Vice-President, General Counsel and Corporate Secretary
